PER CURIAM:
This judicial disciplinary proceeding was commenced pursuant to Rule II.J(1) and (2) of the Rules of Procedure for the Handling of Complaints Against Justices, Judges and Magistrates. It arises from a charge against the respondent judge of driving under the influence on October 23, 1988. The Judicial Investigation Commission seeks a decision regarding the appropriateness of suspension pending its investigation of this charge. Importantly, it makes no recommendation, but rather leaves this question of suspension for the Court’s determination. It alleges only that, under Rule II.J(2), the charge “could place in question the integrity of the legal sys-tem_” It does not allege present impairment of the respondent judge’s ability to perform his judicial duties.
In light of all the circumstances presented, the Court concludes that the exigent circumstances contemplated by Rule II.J(2) are not present in this proceeding. Beyond mere assertion, no evidence was presented indicating that the “integrity of the legal system,” as required under Rule II.J(2), will be compromised by the respondent judge’s continued service pending resolution of the criminal and disciplinary proceedings against him. Therefore, the Court determines that the respondent judge should not be suspended pending resolution of those proceedings.